DAWKINS, J.
Plaintiff, a colored man, claims $5,000 damages for personal injuries, etc., alleged to have been received as the result of an assault at the hands of the defendant.
Defendant first excepted to the petition on the ground of vagueness, and, this being overruled, answered, denying the assault and averring that the plaintiff was a trespasser upon property belonging to a corporation of which he (defendant) was president. He admits that a piece of coal was thrown at plaintiff, “but denies that it struck him, or that he was injured thereby.”
The case was tried before the lower court without the intervention of a jury, and resulted in a verdict in favor of plaintiff for the sum of $750. Defendant has appealed, and plaintiff has answered, asking that the judgment be increased to the amount originally claimed.
We find it unnecessary to review at length the evidence in this case, but sufficient to say that it shows a severe and unjustified attack upon this old darkey by defendant, in which he was severely beaten about the head and body with a lump of coal as a weapon, requiring that his scalp be mended by a doctor, and laying the plaintiff up for some time. The old man offered no offense or resistance, but merely begged for mercy, and fled from the scene of the attack as soon .as he was permitted to do so.
Taking all of the circumstances into consideration, we think the judgment of the lower court works substantial justice between the parties, and the same is affirmed, at the cost of defendant.